Citation Nr: 0032345	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound to the left forearm, with retained foreign body.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3. Entitlement to service connection for residuals of a right 
hip injury.

4. Entitlement to service connection for extraction of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1943, and from June 1944 to December 1945.

This appeal arises from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

On his VA Form 9 substantive appeal the veteran requested 
both a hearing before a member of the Board (now a Veterans 
Law Judge) and a hearing at the local RO before a hearing 
officer.  The veteran was afforded a personal hearing at the 
RO in May 1997.  In October 2000 a letter was sent the 
veteran from the Board, requesting clarification as to 
whether he still desired a hearing before the Board.  That 
letter was returned to the Board as being undeliverable.  As 
the Court of Appeals for Veterans Claims (Court) has held, 
"it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262,265 (1993).  The Board 
notes that it is well established that the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the clarification letter was mailed to the 
veteran's address of record, to which all other 
correspondence has been mailed, and insofar as the veteran 
has not notified VA of any address change, the Board is of 
the opinion that no further assistance in this regard is 
required on the part of the VA, and that the veteran's 
request for a hearing before a member of the Board has been 
withdrawn.  38 C.F.R. § 20.704 (2000).  Therefore, the 
veteran's claims must be adjudicated on the evidence now of 
record.

FINDING OF FACT

There is no medical or dental evidence that the veteran 
sustained dental trauma to any teeth, had any teeth pulled 
due to installing diesel engines in submarines, or has a 
current dental disorder related to service, other than 
replaceable missing teeth.


CONCLUSION OF LAW

The criteria for service connection for extraction of teeth 
have not been met.  38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, certain chronic diseases may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran testified, during his May 1997 personal hearing, 
that, when he was sent to New London, Connecticut, to install 
diesel engines in submarines, he received a dental 
examination and was told that, due to there being no dentists 
on submarines, that he would have to have all his teeth that 
had been filled removed, and that they were.  He also 
testified he knew his entrance and discharge examination 
reports were essentially identical as to missing teeth.  The 
Board notes the veteran's personnel records indicate he was 
in New London in 1943.

The Board notes that his April 1943 induction dental 
examination report contains information that teeth 2, 3, 4, 
18, 19, and 30 were missing, and that numbers 9 and 10 were 
noted to have questionable "vitality."  That report also 
contains notations that teeth numbered 5, 17, 31, and 32 were 
filled in May 1943.  A June 1944 dental examination report 
contains information that teeth 1, 2, 3, 4, 18, 19, and 30 
were missing, and also contains a notation of "10 dead 
tooth."  That report also contains notations that teeth 
numbered 20 and 29 were filled, that the veteran received a 
lower partial denture in April 1945, and that number 16 was 
extracted in November 1945.  A May 1945 report contains 
information that teeth 2, 3, 4, 18, 19 and 30 were missing, 
and that the veteran was provided a prosthesis.  Thus, the 
Board notes that, with the exception of tooth number 16, 
which was extracted in November 1945, the veteran's 1943 
entrance dental examination report and May 1945 dental 
examination report are identical as to missing teeth, that 
several teeth were filled while the veteran was in New 
London, and that the veteran was provided a lower partial 
denture.  There is also no medical evidence of any inservice 
trauma to the veteran's teeth.

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381 
(1999).  The significance of a finding that a dental 
condition is due to in-service trauma is that the veteran may 
be authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (formerly § 17.123(c)), commonly referred to as 
Class II(a) eligibility.  For the purposes of determining 
whether a veteran has Class II(a) eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997).

Further, applicable regulation provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149.

As noted above, however, no dental evidence has been 
presented to show eligibility under any category of 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  See VAOPGCPREC 5-97.  
It is neither claimed nor shown that the veteran meets any of 
the other dental treatment eligibility categories set forth 
in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

A May 1996 VA dental examination report, which does not 
indicate the examiner reviewed the veteran's service dental 
records, contains a notation as to diagnosis that "[t]here 
is no way of determining if [the veteran's] posterior teeth 
were pulled inappropriately without past x[-]rays or dental 
records.  It is unlikely that posterior teeth were pulled 
just because he had fillings in them."

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for extraction of 
teeth.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for extraction of teeth is denied.


REMAND

The veteran's service medical records (SMR's) contain his 
April 1943 entrance physical examination report, which 
contain a finding that his skin was found to be normal.  A 
diagram of the veteran's body, however, contains a notation 
of a scar on the upper left extremity.  There is no medical 
evidence, during any of the veteran's active duty service, of 
injury or treatment for any shell fragment wound to the left 
forearm, his left knee, or his right hip.  The veteran's 
December 1945 discharge physical examination report contains 
no notations of any scars on the left arm, nor of any 
retained foreign body in that arm, nor of any history of, or 
disability of, any injury to his left knee or right hip.  The 
SMR's contain no evidence of any injury to, or treatment for, 
a left knee or right hip injury.  An October 1943 discharge 
physical examination report contains notations that a "box" 
scar was found on his left knee.

During his May 1997 personal hearing he testified that: he 
did not participate in the June 6, 1944, D-Day invasion of 
Normandy, as he was not in service at that time; he 
transported troops from Plymouth, England, to Normandy after 
the invasion; he was a motor machinist's mate specialist, who 
"freelanced," with no assigned unit; he was wounded when a 
German plane strafed his landing craft; a pharmacist's mate 
onboard his landing craft wrapped up his arm; he was the only 
sailor injured in the attack; he was treated at a Red Cross 
tent in Plymouth; a physician attempted to remove the 
shrapnel, but when he did, the veteran's hand would curl up; 
the shrapnel was left in his forearm; he had no further 
treatment for this injury during service, nor after service; 
his arm bleeds internally at times; he did not have a 
discharge physical examination, even though is a report of 
such an examination in his SMR's; he told no one, including 
family, friends, or comrades, about his wound; he was a 
school teacher after service; he had no other left forearm 
injury after service; he did not receive the Purple Heart; 
and that all of his medical treatment from 1945 to 1991 was 
at the Westhaven VA Medical Center (VAMC) in Connecticut.

As to his left knee and right hip injury, the veteran 
testified that: he was crushed between two LST's in San 
Diego; Air Force medical personnel put an ACE bandage on his 
left knee; he had no X-rays at that time; he was alone when 
he was injured; he had no further treatment for either his 
left knee or right hip during his active duty service; he had 
no treatment at the Westhaven VAMC for either injury after 
service; he has had constant pain in his left knee and right 
hip since that time; he first sought treatment for his left 
knee and right hip in Tucson, Arizona, in 1991; and that he 
has had no surgery on either his left knee or right hip.

In the veteran's October 1996 notice of disagreement he 
reported he did not receive the Purple Heart because, when he 
was discharged, no one asked if he had been wounded during 
service.

VA treatment records for the 1980's through 1999 have been 
reviewed.  These records contain a September 1990 left knee 
X-ray report containing an impression of enthesopathy; an 
October 1991 treatment report containing notations the 
veteran's left knee pain began about a year before, and 
containing an assessment of left knee arthritis; and a March 
1992 left knee X-ray report containing an impression of 
osteoarthritis.

Private treatment records from December 1983 through June 
1985 have also been reviewed.  A March 1984 report contains 
notations the veteran reported a four year history of right 
hip pain, and a diagnosis of Paget's disease.  An April 1984 
report contains the veteran's reported history of not 
remembering "stepping down hard or falling," and a notation 
that X-rays revealed a "pistol grip" right hip.  Another 
April 1984 report contains assessment of Paget's disease and 
increased leg pain due to calcium depletion.

During a February 1996 VA neuropsychological examination the 
veteran reported a head injury during his youth with loss of 
consciousness, and hospitalization for two days; a broken 
neck from a motor vehicle accident in 1974; and surgery to 
reattach a shoulder muscle.  A February 1996 VA treatment 
report contains diagnoses of memory deficit and organic brain 
syndrome.  A December 1995 VA treatment report contains 
notations the veteran was a "poor historian."

During the veteran's April 1996 VA orthopedic examination he 
reported shell fragment wounds in his left forearm, left knee 
and right hip at Omaha Beach during the D-day landings, 
reinjuring his left knee and right hip in San Diego when he 
was caught between two ships, and degenerative joint disease 
of his left knee in service.  X-rays in April 1996 revealed 
acetabular sclerosis and probable phleboliths of the 
bilateral hips, with an impression of mild degenerative 
changes of the bilateral hips, with no evidence of acute 
fracture or dislocation; metallic density in the soft tissues 
of the left forearm, with associated edema or subcutaneous 
air; and minimal degenerative change involving the bilateral 
knees, although not significantly changed from March 1992 X-
rays.  The diagnoses were: (1) retained shell fragment wound, 
left forearm, with essentially normal function, and with a 
small scar on the forearm with history of bleeding three 
weeks previously (perhaps the fragment is being extruded), 
and with very good grip and no atrophy; (2) degenerative 
joint disease, bilateral hips, with mild limitation of 
motion; (3) degeneration, left knee, with some limitation of 
motion and crepitus and pain over the patella; and 
degenerative joint disease, bilateral knees.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A), provides that, in the case of a claim 
for disability compensation, the assistance provided the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C).

The Board believes the facts noted above warrant a remand so 
that the previous VA examiners, after a thorough review of 
the veteran's SMR's, his statements and hearing testimony, 
the claims file, and his medical records, may render an 
etiology opinion as to whether the current disorders of his 
left forearm, left knee, and right hip are related to his 
active duty service.  Id.  When, during the course of review, 
it is determined that further evidence or clarification of 
the evidence is essential for a proper appellate decision, 
the Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9.

Accordingly, this case is REMANDED for the following:

1.  Initially, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  After completion of the above, the RO 
should send the complete claims file, and 
a complete copy of this remand, to the 
examiners who conducted the April 1996 VA 
orthopedic and skin examinations.  If 
these examiners are not available, the 
complete claims file and a complete copy 
of this remand should be forwarded to 
appropriately qualified physicians.

The examiners are requested, after a 
thorough review of the complete claims 
file, including the veteran's service 
medical records, his various statements, 
and the transcript of his May 1997 
personal hearing, and a complete copy of 
this remand, to render opinions as to 
whether it is at least as likely as not 
that any currently diagnosed left forearm 
scar and retained foreign body, left knee 
disorder, or right hip disorder, are 
related to his April 1943 to October 
1943, and June 1944 to December 1945, 
active duty service.  The physicians 
should note their review of the materials 
cited above, and provide a rationale for 
each opinion.  If an opinion cannot be 
rendered, the reasons for that decision 
should be adequately stated.

3.  After completion of the above 
development, the RO should review the 
opinion reports to determine if they are 
sufficient to properly adjudicate the 
veteran's claims for service connection, 
and if appropriate, to rate any service-
connected disabilities.  If not, the 
reports should be returned as inadequate 
for adjudication or rating purposes.  See 
38 C.F.R. § 4.2; Bruce v. West, 11 Vet. 
App. 405, 410 (1998); Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

4.  The RO should then adjudicate the 
appealed service connection issues, on 
the merits, on the basis on all the 
evidence of record and all applicable 
statutes, regulations, and caselaw, 
including, as to the shell fragment 
wound, 38 U.S.C.A. § 1154(b), Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), and 
VAOPGCPREC 12-99 (October 1999).  If the 
determinations remain unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 



